DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid.  Applicant's submission filed on 01/1410/2022 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-9, 11-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aso (2010/0194318) in view of Helling et al. (US 2017/0207631).

Regarding claim 1,
Aso discloses (Fig. 2):
A method (Fig. 2) for configuring a battery (Fig. 1, 12) for operating at least two N-phase electric machines (18, 22, ¶0033-¶0035),
the method comprising;
estimating a respective energy consumption of the respective N-phase electric machines on the basis-of a respective load of the respective N-phase electric machines which is to be assumed (Fig. 2, S10, S12, ¶0027-¶0030) based on data collected during a previous operation of the respective N-phase electric machines (output efficiency table, ¶0028-¶0030); and
assigning a respective N-phase electric machine (Fig. 1, 18 or 22, Step S14, S16, S20, or S22, ¶0030-¶0032)  to a respective group of the plurality of energy modules (12, a battery is a group of a plurality of energy modules) in accordance with the estimating step (¶0030-¶0034)
assigned to the respective N-phase electric machine (Fig. 1, 18 or 22, Step S14, S16, S20, or S22, ¶0030-¶0032).

They do not disclose:
in which the battery comprises a plurality of energy modules each having at least one energy cell and at least two power switches,
such that each phase of each respective N-phase electric machine is assigned a different respective subgroup of the respective group of the plurality of energy modules, with each respective subgroup of all of the respective groups of the plurality of energy modules connected to one another at a common neutral point; and
dimensioning a number of the energy modules in the respective group of the plurality of energy modules

However, Helling teaches (Fig. 4):
in which the battery (Fig. 4, 12) comprises a plurality of energy modules (14) each having at least one energy cell (Fig. 7, 26, ¶0083) and at least two power switches (28, ¶0084),
such that each phase of each respective N-phase electric machine is assigned a different respective subgroup of the respective group of the plurality of energy modules (Each energy module can be connected to a separate phase ¶0075-¶0077), with each respective subgroup of all of the respective groups (12) of the plurality of energy modules (14) connected to one another at a common neutral point (neutral point in middle, ¶0074-¶0076);  and
dimensioning a number of the energy modules (Fig. 23, 116, 112) in the respective group of the plurality of energy modules (Fig. 8, energy modules, 14, are connected in group 12, ¶0099-¶0105)

Regarding claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take a method/system of two or more motors with multiple batteries that can assign certain batteries to power certain motors individually or together based on SOC of batteries and power needed as taught by Aso (¶0045-¶0046) and utilize the battery cell system from Helling as the battery (Fig. 1,12) in the invention from Aso in order to have a battery cell system where individual cells can be assigned, allocated, turned on and off depending on commanded power and SOC to increase efficiency and redundancy and output multiple voltages in the system as taught by Helling (¶0099-¶0105). This would enable a more redundant battery system to turn on and off various cells so the system from Aso can use the battery to drove one or motors for efficiency as taught above. This would increase overall efficiency and redundancy with multiple motors and battery cells.

Regarding claim 2,
Aso discloses (Fig. 2):
in which the estimation of the respective energy consumption (Fig. 2, S10, S12) and the assignment of the energy modules (batteries) Is performed in a continued sequence during the operation of the respective N-phase electric machines (Steps S14, S16, S20, S22, ¶0030-¶0034, operated constantly during normal driving conditions, ¶0027-¶0028).

Regarding claim 4,
Aso discloses (Fig. 2):
jointly to at least two N-phase electric machines (18, 22, ¶0044-¶0050).

They do not disclose:
in which some of the energy modules are assigned

However, Helling teaches (Fig. 4):
in which some of the energy modules are assigned (Fig. 8, 14, ¶0083-¶0086)

Regarding claim 4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take a method/system of two or more motors with multiple batteries that can assign certain batteries to power certain motors individually or together based on SOC of batteries and power needed as taught by Aso (¶0045-¶0046) and utilize the battery cell system from Helling as the battery (Fig. 1,12) in the invention from Aso in order to have a battery cell system where individual cells can be assigned, allocated, turned on and off depending on commanded power and SOC to increase efficiency and redundancy and output multiple voltages in the system as taught by Helling (¶0099-¶0105). This would enable a more redundant battery system to turn on and off various cells so the system from Aso can use the battery to drove one or motors for efficiency as taught above. This would increase overall efficiency and redundancy with multiple motors and battery cells.

Regarding claim 6,
Aso discloses the above limitations from claim 1.
They do not disclose:
wherein the dimensioning is with respect to a storage capacity of the plurality of energy modules.

However, Helling teaches (Fig. 4):
wherein the dimensioning (Fig. 23, 116, 112) is with respect to a storage capacity of the plurality of energy modules (step 118, ¶0099-¶0105).

Regarding claim 6, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take a method/system of two or more motors with multiple batteries that can assign certain batteries to power certain motors individually or together based on SOC of batteries and power needed as taught by Aso (¶0045-¶0046) and utilize the battery cell system from Helling as the battery (Fig. 1,12) in the invention from Aso in order to have a battery cell system where individual cells can be assigned, allocated, turned on and off depending on commanded power and SOC to increase efficiency and redundancy and output multiple voltages in the system as taught by Helling (¶0099-¶0105). This would enable a more redundant battery system to turn on and off various cells so the system from Aso can use the battery to drove one or motors for efficiency as taught above. This would increase overall efficiency and redundancy with multiple motors and battery cells.

Regarding claim 7,
Aso discloses the above limitations from claim 1.
They do not disclose:
wherein the dimensioning is with respect to a terminal voltage which is made available by the plurality of energy modules.

However, Helling teaches (Fig. 4):
wherein the dimensioning is with respect to a terminal voltage which is made available by the plurality of energy modules (Fig. 23, steps 100-118, ¶0099-¶0105, SOC (state of charge) is based on terminal voltage level).

Regarding claim 7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take a method/system of two or more motors with multiple batteries that can assign certain batteries to power certain motors individually or together based on SOC of batteries and power needed as taught by Aso (¶0045-¶0046) and utilize the battery cell system from Helling as the battery (Fig. 1,12) in the invention from Aso in order to have a battery cell system where individual cells can be assigned, allocated, turned on and off depending on commanded power and SOC to increase efficiency and redundancy and output multiple voltages in the system as taught by Helling (¶0099-¶0105). This would enable a more redundant battery system to turn on and off various cells so the system from Aso can use the battery to drove one or motors for efficiency as taught above. This would increase overall efficiency and redundancy with multiple motors and battery cells.

Regarding claim 8,
Aso discloses the above limitations from claim 1.
They do not disclose:
further comprising arranging the energy modules in a star-shaped topology.

However, Helling teaches (Fig. 4):
further comprising arranging the energy modules (Fig. 3A, 14) in a star-shaped topology (10, ¶0074).

Regarding claim 8, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take a method/system of two or more motors with multiple batteries that can assign certain batteries to power certain motors individually or together based on SOC of batteries and power needed as taught by Aso (¶0045-¶0046) and utilize the battery cell system from Helling as the battery (Fig. 1,12) in the invention from Aso in order to have a battery cell system where individual cells can be assigned, allocated, turned on and off depending on commanded power and SOC to increase efficiency and redundancy and output multiple voltages in the system as taught by Helling (¶0099-¶0105). This would enable a more redundant battery system to turn on and off various cells so the system from Aso can use the battery to drove one or motors for efficiency as taught above. This would increase overall efficiency and redundancy with multiple motors and battery cells.

Regarding claim 9,
Aso discloses the above limitations from claim 1.
They do not disclose:
further comprising selecting a modular multi-level converter as a battery.

However, Helling teaches (Fig. 4):
further comprising selecting a modular multi-level converter as a battery (Fig. 6, a branch, 12, can have modules, 14, connected in series and parallel to output multiple voltage levels, ¶0099-¶0105).

Regarding claim 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take a method/system of two or more motors with multiple batteries that can assign certain batteries to power certain motors individually or together based on SOC of batteries and power needed as taught by Aso (¶0045-¶0046) and utilize the battery cell system from Helling as the battery (Fig. 1,12) in the invention from Aso in order to have a battery cell system where individual cells can be assigned, allocated, turned on and off depending on commanded power and SOC to increase efficiency and redundancy and output multiple voltages in the system as taught by Helling (¶0099-¶0105). This would enable a more redundant battery system to turn on and off various cells so the system from Aso can use the battery to drove one or motors for efficiency as taught above. This would increase overall efficiency and redundancy with multiple motors and battery cells.

Regarding claim 11,
Aso discloses (Fig. 1):
A system (Fig. 1, 100) for configuring a battery for operation of at least two N-phase electric machines (18, 22, ¶0033-¶0035), said system comprising:
at least two N-phase electric machines (18, 22, ¶0033-¶0035);
wherein a respective N-phase electric machine (Fig. 1, 18 or 22, Step S14, S16, S20, or S22, ¶0030-¶0032)  either is assigned or is assignable to a group of the plurality of energy modules (a battery is a plurality of energy modules, ¶0030-¶0034),
wherein the assignment is based on an estimation of a respective energy consumption of the respective N-phase electric machines on the basis of a respective load of the respective N-phase electric machines which is to be assumed (Fig. 2, S10, S12, ¶0027-¶0030),
wherein a number of energy modules in the respective group of the plurality of energy modules assigned (Fig. 1, 18 or 22, Step S14, S16, S20, or S22, ¶0030-¶0032

They do not disclose:
a plurality of energy modules, wherein one energy module has at least one energy cell and at least two power switches which are connected to the at least one energy cell of the energy module,
and wherein the assignment is made such that each phase of each respective N-phase electric machine is assigned a different respective subgroup of the respective group of the plurality of energy modules, with each respective subgroup of all of the respective groups of the plurality of energy modules connected to one another at a common neutral point,
 and
to the respective N-phase electric machine is dimensioned.

However, Helling teaches (Fig. 4):
a plurality of energy modules (Fig. 1, 12) , wherein one energy module (14) has at least one energy cell (Fig. 7, 26, ¶0083) and at least two power switches (28, ¶0084) which are connected to the at least one energy cell (26) of the energy module (14),
and wherein the assignment is made such that each phase of each respective N-phase electric machine is assigned a different respective subgroup of the respective group of the plurality of energy modules (Fig. 4, Each energy module can be connected to a separate phase ¶0075-¶0077), with each respective subgroup of all of the respective groups of the plurality of energy modules (12) connected to one another at a common neutral point (neutral point in middle, ¶0074-¶0076),
 and
to the respective N-phase electric machine is dimensioned (Fig. 8, energy modules, 14, are connected in group 12, ¶0099-¶0105).

Regarding claim 11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take a method/system of two or more motors with multiple batteries that can assign certain batteries to power certain motors individually or together based on SOC of batteries and power needed as taught by Aso (¶0045-¶0046) and utilize the battery cell system from Helling as the battery (Fig. 1,12) in the invention from Aso in order to have a battery cell system where individual cells can be assigned, allocated, turned on and off depending on commanded power and SOC to increase efficiency and redundancy and output multiple voltages in the system as taught by Helling (¶0099-¶0105). This would enable a more redundant battery system to turn on and off various cells so the system from Aso can use the battery to drove one or motors for efficiency as taught above. This would increase overall efficiency and redundancy with multiple motors and battery cells.

Regarding claim 12,
Aso discloses (Fig. 1):
further comprising at least one control unit (Fig. 1, 24) which is equipped with a computer processor and a computer program which runs on the computer processor (¶0026), the control unit being configured to control a connection of the energy modules (a battery is a plurality of energy modules, ¶0030-¶0034) in accordance with the estimation of the respective energy consumption of a respective N-phase electric machine (Fig. 2, S10, S12, ¶0027-¶0030).

Regarding claim 13,
Aso discloses (Fig. 1):
the control unit (Fig. 1, 24) being configured to control a connection of the energy modules in accordance with the estimation of the respective energy consumption (Fig. 2, S10, S12) of a respective N-phase electric machine during the operation of the respective N-phase machines (Steps S14, S16, S20, S22, ¶0030-¶0034, operated constantly during normal driving conditions, ¶0027-¶0028).

Regarding claim 15,
Aso discloses the above limitations from claim 11.
They do not disclose:
A multi-level converter system comprising the system as claimed in claim 11.

However, Helling teaches (Fig. 4):
A multi-level converter system (Fig. 6, a branch, 12, can have modules, 14, connected in series and parallel to output multiple voltage levels, ¶0099-¶0105 ) comprising the system as claimed in claim 11.

Regarding claim 15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take a method/system of two or more motors with multiple batteries that can assign certain batteries to power certain motors individually or together based on SOC of batteries and power needed as taught by Aso (¶0045-¶0046) and utilize the battery cell system from Helling as the battery (Fig. 1,12) in the invention from Aso in order to have a battery cell system where individual cells can be assigned, allocated, turned on and off depending on commanded power and SOC to increase efficiency and redundancy and output multiple voltages in the system as taught by Helling (¶0099-¶0105). This would enable a more redundant battery system to turn on and off various cells so the system from Aso can use the battery to drove one or motors for efficiency as taught above. This would increase overall efficiency and redundancy with multiple motors and battery cells.

Regarding claim 18,
Aso discloses the above limitations from claim 1.
They do not disclose:
wherein the battery consists of two groups of the plurality of energy modules, and each of the two groups of the plurality of groups consists of three of the respective subgroups, such that exactly six of the respective subgroups are connected to one another at the common neutral point.

However, Helling teaches (Fig. 4):
wherein the battery (Fig. 4, 12) consists of two groups of the plurality of energy modules (six energy modules, 14, 3 groups of 3), and each of the two groups of the plurality of groups consists of three of the respective subgroups, such that exactly six (six modules are connected through each other to the neutral point) of the respective subgroups are connected to one another at the common neutral point (connected at neutral point shown in Fig. 4, ¶0074).

Regarding claim 18, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take a method/system of two or more motors with multiple batteries that can assign certain batteries to power certain motors individually or together based on SOC of batteries and power needed as taught by Aso (¶0045-¶0046) and utilize the battery cell system from Helling as the battery (Fig. 1,12) in the invention from Aso in order to have a battery cell system where individual cells can be assigned, allocated, turned on and off depending on commanded power and SOC to increase efficiency and redundancy and output multiple voltages in the system as taught by Helling (¶0099-¶0105). This would enable a more redundant battery system to turn on and off various cells so the system from Aso can use the battery to drove one or motors for efficiency as taught above. This would increase overall efficiency and redundancy with multiple motors and battery cells.

Regarding claim 19,
Aso discloses (Fig. 1):
further comprising switching, during operation of the respective N-phase electric machines (Fig. 1, 18, 22, ¶0033-¶0035),

They do not disclose:
between a connection in which respective phases of the plurality of energy modules exchange energy via a neutral point, and a connection which does not permit the exchange of energy between the respective phases of the plurality of energy modules.

However, Helling teaches (Fig. 4):
between a connection in which respective phases of the plurality of energy modules exchange energy via a neutral point (Fig. 13, switches can connect and disconnect to neutral line, ¶0095), and a connection which does not permit the exchange of energy between the respective phases of the plurality of energy modules (opening connections, ¶0095).

Regarding claim 19, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take a method/system of two or more motors with multiple batteries that can assign certain batteries to power certain motors individually or together based on SOC of batteries and power needed as taught by Aso (¶0045-¶0046) and utilize the battery cell system from Helling as the battery (Fig. 1,12) in the invention from Aso in order to have a battery cell system where individual cells can be assigned, allocated, turned on and off depending on commanded power and SOC to increase efficiency and redundancy and output multiple voltages in the system as taught by Helling (¶0099-¶0105). This would enable a more redundant battery system to turn on and off various cells so the system from Aso can use the battery to drove one or motors for efficiency as taught above. This would increase overall efficiency and redundancy with multiple motors and battery cells.

Regarding claim 20,
Aso discloses (Fig. 1):
A method (Fig. 2) for configuring a battery (Fig. 1, 12) for operating at least two N-phase electric machines (18, 22, ¶0033-¶0035),
the method comprising: estimating a respective energy consumption of the respective N-phase electric machines on the basis-of a respective load of the respective N-phase electric machines which is to be assumed (Fig. 2, S10, S12, ¶0027-¶0030); assigning a respective N-phase electric machine (Fig. 1, 18 or 22, Step S14, S16, S20, or S22, ¶0030-¶0032)  to a respective group of the plurality of energy modules (12, a battery is a group of a plurality of energy modules) in accordance with the estimating step (¶0030-¶0034);
assigned to the respective N-phase electric machine (Fig. 1, 18 or 22, Step S14, S16, S20, or S22, ¶0030-¶0032)

They do not disclose:
in which the battery comprises a plurality of energy modules each having at least one energy cell and at least two power switches,
and dimensioning a number of the energy modules in the respective group of the plurality of energy modules 
with respect to a terminal voltage which is made available by the plurality of energy modules.

However, Helling teaches (Fig. 4):
in which the battery (Fig. 4, 12) comprises a plurality of energy modules (14) each having at least one energy cell (Fig. 7, 26, ¶0083) and at least two power switches (28, ¶0084),
and dimensioning a number of the energy modules (Fig. 23, 116, 112) in the respective group of the plurality of energy modules (Fig. 8, energy modules, 14, are connected in group 12, ¶0099-¶0105)
with respect to a terminal voltage which is made available by the plurality of energy modules (¶0069, can switch to achieve desired voltages).

Regarding claim 20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take a method/system of two or more motors with multiple batteries that can assign certain batteries to power certain motors individually or together based on SOC of batteries and power needed as taught by Aso (¶0045-¶0046) and utilize the battery cell system from Helling as the battery (Fig. 1,12) in the invention from Aso in order to have a battery cell system where individual cells can be assigned, allocated, turned on and off depending on commanded power and SOC to increase efficiency and redundancy and output multiple voltages in the system as taught by Helling (¶0099-¶0105). This would enable a more redundant battery system to turn on and off various cells so the system from Aso can use the battery to drove one or motors for efficiency as taught above. This would increase overall efficiency and redundancy with multiple motors and battery cells.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Aso (2010/0194318) and Helling et al. (US 2017/0207631) as applied to claims 1 and 12, and in further view of Bryngelsson et al. (US 2019/0299811).

Regarding claim 16,
Aso discloses the above elements from claim 1.
They do not disclose:
in which the estimation of the energy consumption of the respective N-phase electric machine is adapted when a different state of charge occurs in the energy modules, and the assignment of the energy modules to the respective N-phase electric machine is reconfigured on the basis of the adapted estimation.

However, Helling teaches (fig. 6):
and the assignment of the energy modules to the respective N-phase electric machine is reconfigured on the basis of the adapted estimation (Fig. 6, a branch, 12, can have modules, 14, connected in series and parallel to output multiple voltage levels, ¶0099-¶0105).
Bryngelsson teaches:
in which the estimation of the energy consumption of the respective N-phase electric machine is adapted (changes estimation based on SOC, predicted output of vehicle, and SOC of batteries, ¶0051-¶0054)when a different state of charge occurs in the energy modules (need for balancing energy modules, ¶0051),

Regarding claim 16, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take a method/system of two or more motors with multiple batteries that can assign certain batteries to power certain motors individually or together based on SOC of batteries and power needed as taught by Aso (¶0045-¶0046) and utilize the battery cell system from Helling as the battery (Fig. 1,12) in the invention from Aso in order to have a battery cell system where individual cells can be assigned, allocated, turned on and off depending on commanded power and SOC to increase efficiency and redundancy and output multiple voltages in the system as taught by Helling (¶0099-¶0105). This would enable a more redundant battery system to turn on and off various cells so the system from Aso can use the battery to drove one or motors for efficiency as taught above. This would increase overall efficiency and redundancy with multiple motors and battery cells.
It would have been further obvious to take this combination and utilize an SOC/vehicle energy usage prediction method from Bryngelsson which can adapt the SOC estimation and balance energy charges of batteries based on the estimated SOC and the estimated energy usage of the vehicle (¶0051- ¶0054). This would enable the vehicle to adjust the SOC estimation and change the batteries based on the SOC, range, and need to balance charging and currents.


Regarding claim 17,
Aso discloses the above elements from claim 12.
They do not disclose:
further comprising sensors configured to monitor a respective state of charge of the energy cells and to pass on said state of charge to the computer processor for an estimation of the respective energy consumption of a respective N-phase electric machine, wherein the connection of the energy modules can be reconfigured on the basis of the estimation.

However, Helling teaches (fig. 6):
wherein the connection of the energy modules can be reconfigured on the basis of the estimation (Each energy module can be connected to a separate phase or changed over, ¶0075-¶0077).

Bryngelsson teaches:
further comprising sensors (not shown, ¶0044) configured to monitor a respective state of charge of the energy cells and to pass on said state of charge to the computer processor for an estimation of the respective energy consumption of a respective N-phase electric machine (¶0051-¶0054),

Regarding claim 17, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take a method/system of two or more motors with multiple batteries that can assign certain batteries to power certain motors individually or together based on SOC of batteries and power needed as taught by Aso (¶0045-¶0046) and utilize the battery cell system from Helling as the battery (Fig. 1,12) in the invention from Aso in order to have a battery cell system where individual cells can be assigned, allocated, turned on and off depending on commanded power and SOC to increase efficiency and redundancy and output multiple voltages in the system as taught by Helling (¶0099-¶0105). This would enable a more redundant battery system to turn on and off various cells so the system from Aso can use the battery to drove one or motors for efficiency as taught above. This would increase overall efficiency and redundancy with multiple motors and battery cells.
It would have been further obvious to take this combination and utilize an SOC/vehicle energy usage prediction method from Bryngelsson which can adapt the SOC estimation and balance energy charges of batteries based on the estimated SOC and the estimated energy usage of the vehicle (¶0051- ¶0054). This would enable the vehicle to adjust the SOC estimation and change the batteries based on the SOC, range, and need to balance charging and currents.

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments pertaining to claims 1, 2, 4-9, 11-13, 15, and 18, applicant argues that Aso does not disclose the use of stored information to estimate an energy consumption and points to ¶0029, however, in ¶0029, but also ¶0028, Aso explicitly states how the control circuit calculates the required electric power based on the accelerator pedal, Examiner still interprets this to estimate energy consumption as well as Fig. 3 which shows an efficiency vs output power graph showing what the calculations yield, ¶0028-¶0030.
Furthermore, applicant argues that Aso cannot be applied because applicant’s invention uses an AC battery system to power the motor.  However, not only is this aspect of the invention not claimed, but AC batteries, do not actually exist.  It would either have to be a DC battery connected to an inverter or some kind of switch to output an alternating current as well known in the art.
Applicant also argues that Helling does not use multiple motors and this cannot be combined with Aso, however, Helling is not used to disclose the aspect of motors but the aspect of assigning or dimensioning battery modules.  As such, examiner believes the combination of Aso in view of Helling to be proper and is maintaining the rejections for claims 1-2, 4, 6-9, 11-13, and 16-20. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Poehler (US 2015/0056479) – battery monitoring system

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846